Citation Nr: 0512279	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right leg disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from October 1976 to November 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran was scheduled to appear at a travel board hearing 
before a Veterans Law Judge on March 22, 2005, however, the 
veteran failed to appear.  Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case will proceed as though the request for a 
hearing had been withdrawn.  


FINDINGS OF FACT

1.  The evidence of record shows that a right leg disorder 
manifested by a compound comminuted fracture of the distal 
right femur plus other cuts, lacerations, and contusions to 
the leg preexisted the veteran's enlistment into service.

2.  The evidence of record shows that the veteran's 
preexisting right leg disorder underwent an increase in 
disability during service. 

3.  There is no specific finding by clear and unmistakable 
evidence that the increase in disability of the right leg 
disorder during service is due to the natural progress of the 
disorder. 







CONCLUSION OF LAW

Malunion of right supracondylar femur fracture and old 
patella fracture with patellofemoral arthritis, limited 
painful motion, and degenerative joint disease of the right 
knee were aggravated during active service.  38 U.S.C.A. §§ 
1131, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306(a),(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the veteran's claim. 


II.	Evidence

Pre-service

Records and radiology reports from Crystal Falls Municipal 
Hospital, St. Vincent Hospital, and Orthopaedic Surgery 
showed that the veteran was involved in a motor vehicle 
accident in August 1966 in which he sustained a fracture of 
the right leg and laceration of the right knee.  The injury 
was further described as a badly compound comminuted fracture 
of the distal right femur plus other cuts, lacerations, and 
contusions.  The veteran was hospitalized from August 1966 to 
November 1966.  In a January 1967 letter, Dr. G.E.M. reported 
that the veteran had a "remarkably good leg in view of his 
massive injury."  In a March 1967 letter, Dr. G.E.M. 
reported that the veteran now had a range of motion of 80 
degrees to 180 degrees, and he walked well without a limp.  
Dr. G.E.M. indicated that the range of motion demonstrated 
was surprising in view of the severe damage the veteran 
sustained to his knee in the accident.

Service

The service medical records included the report on the 
veteran's enlistment examination conducted on September 20, 
1976, which noted that the veteran previously underwent 
surgery on his right knee.  The Report of Medical History 
similarly noted that the veteran previously underwent surgery 
for the right knee.  

The enlistment examination report further showed that the 
veteran was assigned a physical profile of "1" for his 
lower extremities.  See McIntosh v. Brown, 4 Vet. App. 553, 
555 (1993) (providing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  The 
veteran was found qualified for service.  

An October 26, 1976 record noted that the veteran presented 
at the clinic with complaints of right knee pain present for 
the past two weeks with no history of injury.  He then 
reported on the 1966 motorcycle accident.  He currently 
complained of lateral joint pain on weight bearing.   He 
indicated that he could not use his leg that much to go 
upstairs or march.  The physical examination revealed 
multiple well-healed scars on the right knee as well as mild 
to moderate swelling, but no effusion.  There was tenderness 
to palpation over the lateral joint area.  There was limited 
flexion due to guarding.  The service examiner noted an 
assessment of status post old trauma to the right knee.  On 
referral, the October 26, 1976 consultation report noted that 
the veteran reported that he had had no problems with his 
right knee after the August 1966 motorcycle accident except 
when the weather changed.  The veteran maintained that after 
two weeks of basic combat training he could no longer bear 
it.  The consultant recommended that the veteran be referred 
to a Medical Evaluation Board (MEB).  

Records on the MEB convened included an October 27, 1976 
narrative summary which noted that the veteran was into his 
second week of basic combat training.  The veteran maintained 
that he had a long period of difficulty of regaining motion 
of the knee after the 1966 motorcycle accident.  He now had 
just 90 degrees of motion.  He maintained that he had 
frequent pain in the knee with damp weather, but otherwise 
was in fairly good shape in a relatively inactive life until 
basic training when he had noted a marked increase in the 
pain in his knee; he was unable to bear weight at all on the 
knee during the second week of basic training.  He found most 
difficulty with limited flexion of the knee.  

The physical examination showed multiple scars of the right 
distal femur and knee area, including tibial K wire traction 
scars.  There was an obvious deformity of the distal femur 
with a large palpable supracondylar callus.  He had quad 
atrophy on the right side with some scarring in his quads and 
tenderness in the distal quad mechanism.  Range of motion of 
the knee was negative 5 degrees to 100 degrees with 
considerable pain in flexion past 80 degrees, and quad 
tightness in flexion past 80 degrees.  He had patellofemoral 
"crepitants" with pain.  The joint was stable medially and 
laterally but there was some joint line tenderness medially.  
The tibia was well aligned.  X-rays showed malunion of the 
supracondylar fracture of the right distal femur with 
probable old patella fracture and patellofemoral arthritis.  
The service examiner diagnosed multiple injuries of the right 
leg with malunion of right supracondylar femur fracture and 
old patella fracture with patellofemoral arthritis and 
limited painful motion of the right knee.  The service 
examiner found that the veteran was unfit for service.  The 
Medical Board Proceedings report determined that the 
veteran's right leg disorder existed prior to service, that 
the right leg disorder was not caused by an incident of 
service, and that the right leg disorder was not aggravated 
by service.  

The October 27, 1976 discharge examination report noted that 
the veteran was not qualified for enlistment on account of 
his right leg disorder.  The veteran was assigned a physical 
profile of "3" for his lower extremities.  On the Report of 
Medical History, the veteran reported that he had been 
rejected twice before for induction into the Army for lack of 
medical information.  A November 1976 letter from the 
Department of the Army noted that the veteran was discharged 
from active duty because he failed to meet the established 
physical standards.  

In statements dated in April 1999, the veteran's mother and a 
service member reported that the veteran injured his leg 
prior to service and reinjured his leg during service for 
which he was discharged.  

Post-service

In a March 2001 statement, the veteran maintained that he 
injured his right leg when he was "literally blown off the 
roof by the concussion" of a Howitzer during a training 
exercise during service.  The veteran maintained that after 
he was treated for the injury and able to walk again, he was 
issued crutches that he used for approximately two months 
after his separation from service.  In an April 2001 
statement, a service member maintained that he and the 
veteran were painting an outhouse on the firing range when 
suddenly they came under fire from a Howitzer.  The service 
member indicated that he "saw [the veteran] or his legs and 
back from the concussion from the guns."  In a statement 
dated in October 2001, the veteran's mom reported that when 
the veteran returned home from service, he used crutches for 
over a year.  In a statement dated in October 2001, a service 
member reported that after the incident in which the veteran 
was "blown off the roof," the veteran used crutches that he 
used until he was discharged from service.  

In a July 1999 letter from the Department of Corrections, a 
personnel management analyst reported that the facility had 
no personnel records on the veteran.  [The request was made 
for purposes of obtaining employment physicals or any other 
treatment the veteran might have obtained while the veteran 
was employed as a corrections officer from June 1977 to 
August 1986.]

A W.A. Foote Memorial Hospital radiology report dated in 
November 1981 noted impressions of minimal post-traumatic 
degenerative arthritis of the right knee and old solidly 
healed fracture of the distal femur.

Crystal Falls Municipal Hospital records included a December 
1987 consultation report in which the veteran reported that 
initially he did well after the motorcycle accident and he 
was able to work for several years, but as time went on he 
had progressively more knee problems.  He reported that a 
couple of weeks ago he felt something snap or pop in his knee 
and he had had some pain since then.  He indicated that he 
experienced some relief while wearing a knee brace.  The 
physical examination revealed a normal gait and full range of 
motion with slight hyperextension.  He had pain on movement 
and there was crepitation.  X-rays showed some degenerative 
changes in the patellofemoral joint and slight narrowing 
involving the distal femur.  Dr. K.A.S. noted that it was his 
impression that the veteran had patelloremoral arthritis and 
he may or may not have aphakia.  Dr. K.A.D. indicated that 
the veteran would probably benefit from an arthroscopic 
debridement and resection of aphakia if present.  Dr. K.A.D. 
concluded that he thought the veteran would continue to have 
problems with his knee and that this was not a one time 
occurrence and that the veteran would eventually develop tri-
compartmental disease. 

R. Charles Medlar and W.A. Foote Hospital records dated in 
January 1988 showed that the veteran underwent an arthroscopy 
with interarticular debridement of the right knee.  It was 
noted that the veteran complained of intermittent pain with 
occasional catching and give away, but approximately six 
weeks ago, the veteran had an acute exacerbation of pain with 
swelling and inability to move the knee.  The operative 
report noted a postoperative diagnosis of status post 
periarticular fracture of the right knee with internal 
derangement with extensive interarticular adhesions and 
degenerative arthritis of the patellofemoral joint.  

Orthopaedic Therapy records included progress notes dated 
from January 1988 and March 1988 that concerned the veteran's 
therapy following the arthroscopy.  The veteran used a knee 
brace and a cane. 

Social Security records showed that the veteran reported in 
February 1988 that due to his right leg and other problems, 
the veteran's employment had changed seven times form 1974 to 
1986-when he stopped working.  He indicated that he suffered 
from chronic leg pain that was not always alleviated with 
painkillers.  He reported that to aid in walking, he must 
wear a brace and he must use a cane when the pain was at its 
worst.  

VA treatment records dated from October 1988 to May 1999 
showed continuous complaints of and treatment for right knee 
pain throughout this period.  The records also showed that 
the veteran used a knee brace.  In addition, a September 1988 
record noted that the veteran reported that he had right knee 
surgery (arthroscopy) in 1976, 1981, and in January 1988.  A 
June 1991 record showed that the veteran was seen on referral 
concerning his arthritis of the right knee.  The examiner 
indicated that the veteran had a significant amount of 
arthritis in the "left knee" and that he would need a total 
"left" knee arthroplasty, but he was too young.  The 
examiner noted that the next alternative would be an 
arthrodesis of the knee joint to alleviate his painful 
condition.  A February 1998 radiology report noted mild to 
moderate degenerative changes of the right knee while a May 
1998 x-ray revealed severe degenerative joint disease of the 
lateral compartment and yet another May 1998 x-ray revealed 
moderate degenerative changes in the medial and lateral 
compartments of the right knee.  A November 1998 record 
showed that the veteran was fitted for a knee high "TED" 
hose for a swollen right leg secondary to knee problems.  
Records dated in January 1999 and March 1999 showed that a 
total knee arthroplasty versus fusion versus conservative 
treatment were considered.  Another March 1999 x-ray revealed 
moderate degenerative changes of the right knee.  

Records dated in May 1999 from Dr. V.S. showed that the 
veteran reported on the injuries he sustained to his knee 
throughout the years, including an injury he sustained during 
a prison riot in 1981.  [In a June 1999 statement, the 
veteran clarified that he only injured his back and not his 
leg in the prison riot; he maintained that he sustained no 
more injuries to his right leg after service.]  Dr. V.S. 
noted that the veteran reported that in 1995, he developed a 
"picky and burning" sensation in the anterior portion of 
his entire right thigh and below the knee.  The veteran 
underwent an "ESI via the caudal route under fluoroscopic 
guidance."  Dr. V.S. noted several post-procedure diagnoses 
that included complex pain syndrome involving the right lower 
extremity and right knee joint pain of multifactorial origin 
such as knee joint arthropathy and sympathetically maintained 
pain causing Complex Regional Pain Syndrome. 

Records from Dr. B.J. dated from February 2001 to March 2001 
included a March 2001 report from physical therapist N.L.J., 
who noted several examination findings including the 
continued presence of swelling and some atrophy in the right 
lower extremity.  Dr. B.J.'s February 2001 report indicated 
that the veteran reported that his right knee was hurt in the 
1981 prison riot.  


III.	Analysis

The Board notes that every veteran is presumed to have been 
in sound condition at the time of acceptance for service, 
except for defects, infirmities, or disorders noted at that 
time or where clear and unmistakable evidence demonstrates 
that the disability or disease existed prior to service and 
was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.  It is indisputable that the veteran 
entered service with a pre-existing right leg disorder based 
on the September 1976 enlistment examination report and 
records from Crystal Falls Municipal Hospital, St. Vincent 
Hospital, and Orthopaedic Surgery dated in 1966 and 1967, as 
well as based on lay statements from the veteran, his mother, 
and a service member who reportedly served with the veteran. 

Therefore, the only question that is before the Board is 
whether the veteran's preexisting right leg disorder 
underwent an increase in disability during service and if so, 
whether there is clear and unmistakable evidence that the 
preexisting right leg disorder was not aggravated by service.  
Specifically, the law provides that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.            § 3.306(a) (2004).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2004).   
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  
Moreover, the Board notes that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  This means the base line against which the Board 
is to measure any worsening of a disability is the veteran's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

In the instant case, the evidence shows that the preexisting 
right leg disorder was exacerbated during service.  Pre-
service medical records tend to show that while the veteran 
sustained a severe injury, his right leg was progressively 
improving.  The enlistment examination report shows that the 
veteran's lower extremities were clinically evaluated, but no 
disqualifying defects relevant to the right knee were 
identified and the veteran was accepted for service.  The 
veteran subsequently thereafter was seen for right knee pain 
for which he was eventually discharged from service.  
Multiple abnormalities of the right leg were identified.  
Under such circumstances, it is difficult to conclude that 
there was no increase in severity. Thus, this increase in 
disability during service entitles the veteran to the 
presumption of aggravation of the preexisting right leg 
disorder, unless there is a specific finding by clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a),(b) (2004); VAOPGCPREC 3-
03.

After a review of the post-service medical evidence, the 
Board finds that there is no clear and unmistakable evidence 
that the increase in disability shown during service is due 
to the natural progress of the condition.  The medical 
evidence clearly documents the progression of the veteran's 
right leg disorder after service.  The veteran continuously 
complained of chronic right knee pain for which he was 
treated for on a continuous basis.  The veteran underwent 
arthroscopy and debridement for scars.  A total knee 
arthroplasty or fusion has been recommended.  Thus, there is 
evidence that the veteran's knee problems during service were 
not temporary or intermittent flare-ups where the veteran's 
right knee progressively worsened after his discharge from 
service.  On that basis, there is favorable evidence of 
record that tends to show that the underlying condition 
permanently worsened during service.  It is true that the 
service department evaluation board
indicated that there was no aggravation.  That assessment, 
however, is not dispositive because the record contains no 
competent opinion that there was no increase in severity 
during service.   The undersigned declines to read into the  
determination of no aggravation an implicit conclusion that 
there had been no worsening.
  
The Board notes that the standard, "clear and 
unmistakable," imposes a very high burden on VA to overcome.  
Given evidence that tends to show that the underlying right 
leg disorder permanently worsened during service and in the 
absence of competent medical evidence that specifically 
addresses the question of whether the increase in disability 
represents a natural progression of the disorder, the 
presumption of aggravation of the preexisting disorder is not 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a),(b) (2004); 
VAOPGCPREC 3-03.  


ORDER

Service connection for malunion of right supracondylar femur 
fracture and old patella fracture with patellofemoral 
arthritis, limited painful motion, and degenerative joint 
disease of the right knee is granted.  



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


